Citation Nr: 1106996	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from November 1971 to November 
1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified at a hearing before the Board in 
September 2010.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 1973.

2.  The Veteran died in June 1986.

3.  The appellant was the lawful spouse of the Veteran at the 
time of his death.

4.  The appellant remarried in October 1987.

5.  The appellant's second marriage ended in divorce in September 
2003.  


CONCLUSION OF LAW

The criteria for eligibility for pension benefits as a surviving 
spouse have not been met.  38 U.S.C.A. §§ 103, 1521 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50-3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and assistance 
provisions under the Veterans Claims Assistance Act of 2000 
(VCAA), those provisions are not applicable when the appellant's 
remarriage constitutes a bar to her receipt of death pension 
benefits because the resolution of these matters are based on 
statutory and regulatory interpretation rather than any dispute 
as to the factual evidence.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Moreover, compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  There is no additional 
evidence that may be submitted by the appellant that can alter 
the outcome, and the appellant has not made specific arguments 
regarding the criteria of entitlement, as discussed below.  There 
is no additional assistance that VA might provide under the VCAA.  
Therefore, any deficiencies in VCAA notice or assistance 
regarding this claim are moot.  Valiao v. Principi, 17 Vet. App. 
299 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Governing law provides that death pension may be paid to the 
surviving spouse of a veteran if certain requirements are met.  
38 U.S.C.A. § 1541.  Under 38 U.S.C.A. § 1521(j), a veteran meets 
the service requirements to receive pension benefits if, inter 
alia, such veteran served in the active military, naval or air 
service for 90 days or more during a period of war.  Here, the 
Veteran served more than ninety days during the Vietnam era.  38 
C.F.R. § 3.2(f).  Thus, he met the service requirements to 
receive pension benefits, and the appellant is eligible to 
receive death pension benefits under 38 U.S.C.A. § 1541 if she 
may be recognized as the surviving spouse of the Veteran.

A "surviving spouse" is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of the Veteran's 
death, who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where there 
was a separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse) and, except as 
provided in section 3.55, has not remarried or has not since the 
death of the Veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or herself 
out openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

Reinstatement of benefits eligibility based upon terminated 
martial relationships is governed by 38 C.F.R. § 3.55.  In 
pertinent part, the remarriage of a surviving spouse shall not 
bar the furnishing of benefits to such surviving spouse if the 
marriage was void or annulled; or on or after January 1, 1971, 
remarriage of a surviving spouse terminated prior to November 1, 
1990, or terminated by legal proceedings commenced prior to 
November 1, 1990, by an individual who, but for the remarriage, 
would be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided that the 
marriage has been terminated by death, or has been dissolved by a 
court with basic authority to render divorce decrees, unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.  38 C.F.R. § 3.55(a)(1), (2).

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation, unless the 
Secretary determines that the divorce or annulment was secured 
through fraud or annulment.  38 C.F.R. § 3.55(a)(3).  However, 
that provision only applies to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. §§ 1310 and 
1318.  The regulations do not otherwise provide a similar 
exception for death pension benefits.

The Board concludes that the appellant is not eligible for death 
pension benefits.  In this regard, the appellant and the Veteran 
were married in February 1973.  The Veteran died in June 1986, 
and the appellant was the lawful spouse of the Veteran at the 
time of his death.  The appellant remarried in October 1987 to 
T.S. (initials used to protect privacy).  The appellant and T.S. 
divorced in September 2003.  The exception specified in 38 C.F.R. 
§ 3.55(a)(2) does not apply to the appellant because her October 
1987 marriage to T.S. was not terminated prior to 
November 1, 1990, or by legal proceedings commenced prior to 
November 1, 1990.  38 C.F.R. § 3.55(a)(1), (2).

Although sympathetic with the appellant's belief in her claim, 
the Board is bound by the applicable statutes and regulations.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Here, the language 
of the applicable regulations makes it clear that the appellant 
could only be considered the surviving spouse of the Veteran for 
purposes of death pension benefits if her remarriage to T.S. had 
been terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990.  For the 
foregoing reasons, the Board must conclude that the appellant may 
not be recognized as the surviving spouse of the Veteran for 
purposes of death pension benefits, and as a result, her claim 
for death pension benefits is without legal merit.  Since the law 
is dispositive of this claim, it must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to death pension benefits is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


